Case 6:20-cv-00665-ADA Document 1-5 Filed 07/22/20 Page 1 of 30




             EXHIBIT D
          Case 6:20-cv-00665-ADA Document 1-5 Filed 07/22/20 Page 2 of 30
                                                                 I 1111111111111111 1111111111 lllll lllll lllll 111111111111111 1111111111 11111111
                                                                                               US010491982Bl


c12)   United States Patent                                                (10)   Patent No.:     US 10,491,982 Bl
       Koss et al.                                                         (45)   Date of Patent:     *Nov. 26, 2019

(54)   SYSTEM WITH WIRELESS EARPHONES                                 (56)                       References Cited

(71)   Applicant: Koss Corporation, Milwaukee, WI                                       U.S. PATENT DOCUMENTS
                  (US)
                                                                             5,784,685 A          7/1998 Stanford et al.
                                                                             6,006,115 A         12/1999 Wingate
(72)   Inventors: Michael J. Koss, Milwaukee, WI (US);
                                                                                                     (Continued)
                  Michael J. Pelland, Princeton, WI
                  (US); Michael Sagan, Fairfield, CA
                                                                                    FOREIGN PATENT DOCUMENTS
                  (US); Steven R. Reckamp, Crystal
                  Lake, IL (US); Gregory J. Hallingstad,              JP              2004-320597             11/2004
                  Deforest, WI (US); Jeffery K. Bovee,                JP               2008-67258 A            3/2008
                  Sterling, IL (US); Morgan J. Lowery,                                               (Continued)
                  Deforest, WI (US)
                                                                                           OTHER PUBLICATIONS
(73)   Assignee: KOSS CORPORATION, Milwaukee,
                 WI (US)                                              Supplementary European Search Report for European Application
                                                                      No. 09731146.8 dated Jun. 10, 2011, 7 pages.
( *)   Notice:      Subject to any disclaimer, the term ofthis                                       (Continued)
                    patent is extended or adjusted under 35
                    U.S.C. 154(b) by O days.
                    This patent is subject to a terminal dis-        Primary Examiner - Kiet M Doan
                    claimer.                                         (74) Attorney, Agent, or Firm - K&L Gates LLP

(21)   Appl. No.: 16/528,701
                                                                      (57)                          ABSTRACT
(22)   Filed:       Aug. 1, 2019
                                                                     Apparatus comprises adapter and speaker system. Adapter is
                                                                     configured to plug into port of personal digital audio player.
                Related U.S. Application Data
                                                                     Speaker system is in communication with adapter, and
(63)   Continuation of application No. 16/375,879, filed on          comprises multiple acoustic transducers, programmable pro-
       Apr. 5, 2019, which is a continuation of application          cessor circuit, and wireless communication circuit. In first
                        (Continued)                                  operational mode, processor circuit receives, via adapter,
                                                                     and processes digital audio content from personal digital
(51)   Int. Cl.                                                      audio player into which adapter is plugged, and the multiple
       H04R 3/00               (2006.01)                             acoustic transducers output the received audio content from
       H04R 1110               (2006.01)                             the personal digital audio player. In second operational
                         (Continued)                                 mode, wireless communication circuit receives digital audio
(52)   U.S. Cl.                                                      content from a remote digital audio source over a wireless
       CPC ............. H04R 111041 (2013.01); H03G 3102            network, processor circuit processes the digital audio con-
                         (2013.01); H03K 1719622 (2013.01);          tent received from remote digital audio source, and the
                                                                     multiple acoustic transducers output the audio content
                           (Continued)
                                                                     received from the remote digital audio source.
(58)   Field of Classification Search
       CPC ... H04R 1/1016; H04R 25/554; H04R 1/1008
                           (Continued)                                                 20 Claims, 16 Drawing Sheets




                                                                             10
                                                                             I


                                                                                             200
           Case 6:20-cv-00665-ADA Document 1-5 Filed 07/22/20 Page 3 of 30


                                                   US 10,491,982 Bl
                                                            Page 2


               Related U.S. Application Data                             7,099,370   B2     8/2006   Takahashi
                                                                         7,120,388   B2    10/2006   Hall
        No. 16/182,927, filed on Nov. 7, 2018, now Pat. No.              7,139,585   B2    11/2006   Hachimura et al.
        10,368,155, which is a continuation of application               7,266,390   B2     9/2007   Mathews
        No. 15/962,305, filed on Apr. 25, 2018, now Pat. No.             7,337,027   B2     2/2008   Nishiguchi et al.
                                                                         7,467,021   B2    12/2008   Yuen
        10,206,025, which is a continuation of application               7,512,414   B2     3/2009   Jannard et al.
        No. 15/650,362, filed on Jul. 14, 2017, now Pat. No.             7,599,679   B2    10/2009   Awiszus
        9,986,325, which is a continuation of application No.            7,650,168   B2     1/2010   Bailey
        15/293,785, filed on Oct. 14, 2016, now Pat. No.                 7,680,490   B2     3/2010   Bloebaum et al.
        9,729,959, which is a continuation of application No.            7,697,899   B2     4/2010   Rofougaran
                                                                         7,734,055   B2     6/2010   Chiloyan
        15/082,040, filed on Mar. 28, 2016, now Pat. No.                 7,764,775   B2     7/2010   Tarkoff et al.
        9,497,535, which is a continuation of application No.            7,805,210   B2     9/2010   Cucos
        14/695,696, filed on Apr. 24, 2015, now Pat. No.                 7,861,312   B2    12/2010   Lee et al.
        9,438,987, which is a continuation of application No.            7,962,482   B2     6/2011   Handman
                                                                         8,023,663   B2     9/2011   Goldberg
        13/609,409, filed on Sep. 11, 2012, now Pat. No.
                                                                         8,027,638   B2     9/2011   Sanguino
        9,049,502, which is a continuation of application No.            8,055,007   B2    11/2011   Kim
        13/459,291, filed on Apr. 30, 2012, now Pat. No.                 8,073,137   B2    12/2011   Weinans et al.
        8,571,544, which is a continuation of application No.            8,086,281   B2    12/2011   Rabu et al.
        12/936,488, filed as application No. PCT/US2OO9/                 8,102,836   B2     1/2012   Jerlhagen
                                                                         8,190,203   B2     5/2012   Pelland et al.
        039754 on Apr. 7, 2009, now Pat. No. 8,190,203.
                                                                         8,295,516   B2    10/2012   Kondo et al.
                                                                         8,335,312   B2    12/2012   Gerhardt et al.
(60)    Provisional application No. 61/123,265, filed on Apr.            8,401,202   B2     3/2013   Brooking
        7, 2008.                                                         8,478,880   B2     7/2013   Finkelstein et al.
                                                                         8,483,755   B2     7/2013   Kumar
                                                                         8,553,865   B2    10/2013   Menard et al.
(51)    Int. Cl.                                                         8,571,544   B2    10/2013   Pelland et al.
        H04W 48120                (2009.01)                              8,655,420   Bl     2/2014   Pelland et al.
        H04M 1102                 (2006.01)                              8,792,945   B2     7/2014   Russell et al.
        H04R 51033                (2006.01)                              9,049,502   B2     6/2015   Pelland et al.
        H04R 5104                 (2006.01)                              9,497,535   Bl    11/2016   Koss et al.
                                                                         9,729,959   B2     8/2017   Koss et al.
        H03G 3102                 (2006.01)
                                                                     2003/0182003    Al     9/2003   Takashima
        H04R 1102                 (2006.01)                          2004/0107271    Al     6/2004   Ahn et al.
        H04L 29112                (2006.01)                          2005/0064853    Al     3/2005   Radpour
        H04H 20195                (2008.01)                          2005/0136839    Al     6/2005   Seshadri et al.
        H03K 17196                (2006.01)                          2005/0198233    Al     9/2005   Manchester
        H04W 4180                 (2018.01)                          2006/0083388    Al     4/2006   Rothschild
        H04W 84/12                (2009.01)                          2006/0206487    Al     9/2006   Harada
                                                                     2006/0212442    Al     9/2006   Conrad
        H04W 84/18                (2009.01)
                                                                     2006/0212444    Al     9/2006   Handman et al.
        H04R 25/00                (2006.01)                          2006/0238878    Al    10/2006   Miyake
(52)    U.S. Cl.                                                     2006/0268830    Al    11/2006   Evans
        CPC ......... H04H 20195 (2013.01); H04L 61/6068             2007/0008984    Al     1/2007   Phillips
                  (2013.01); H04M 110254 (2013.01); H04R             2007/0037615    Al*    2/2007   Glezerman            H04M 1/6066
                     1102 (2013.01); H04R 111091 (2013.01);                                                                  455/575.2
                                                                     2007/0049198    Al    3/2007 Walsh et al.
            H04R 3/00 (2013.01); H04R 51033 (2013.01);
                                                                     2007/0053543    Al    3/2007 Lee
             H04R 5104 (2013.01); H04W 4180 (2018.02);               2007/0136446    Al    6/2007 Rezvani et al.
               H04W 48120 (2013.01); H03K 2217/960785                2007/0165875    Al    7/2007 Rezvani
                    (2013.01); H04R 25/554 (2013.01); H04R           2007/0253603    Al   11/2007 Kimura et al.
                         2201/103 (2013.01); H04R 2201/107           2007/0297618    Al   12/2007 Nurmi et al.
                 (2013.01); H04R 2225/55 (2013.01); H04R             2008/0019557    Al    1/2008 Bevirt et al.
                 2420/07 (2013.01); H04W 84/12 (2013.01);            2008/0031470    Al    2/2008 Angelhag
                                                                     2008/0062939    Al    3/2008 Van Horn
                                      H04W 84/18 (2013.01)
                                                                     2008/0076489    Al * 3/2008 Rosener .                H04M 1/6066
(58)    Field of Classification Search                                                                                       455/575.2
        USPC .... 381/74, 77, 386, 71.6, 381, 59, 306, 309,          2008/0194209    Al    8/2008 Haupt et al.
                      381/103; 455/556.1, 462, 66.1, 575.2,          2008/0215777    Al    9/2008 Richenstein et al.
                                     455/41.2; 370/412, 338          2008/0226094    Al    9/2008 Rutschman
        See application file for complete search history.            2008/0242312    Al   10/2008 Paulson et al.
                                                                     2008/0298606    Al * 12/2008 Johnson .               H04R 1/1091
                        References Cited                                                                                       381/74
(56)
                                                                     2008/0311852    Al    12/2008   Hansen et al.
                   U.S. PATENT DOCUMENTS                             2009/0029743    A9     1/2009   Lair et al.
                                                                     2009/0116678    Al     5/2009   Bevirt et al.
       6,389,463   B2    5/2002   Bolas                              2009/0129605    Al     5/2009   Camp et al.
       6,671,494   Bl   12/2003   James                              2009/0248178    Al    10/2009   Paulson et al.
       6,674,864   Bl    1/2004   Kitamura                           2010/0290642    Al    11/2010   Haseagawa
       6,792,091   B2    9/2004   Lemchen et al.                     2011/0275323    Al    11/2011   Goldman et al.
       6,937,712   B2    8/2005   Lemchen et al.                     2013/0039510    Al     2/2013   Pelland et al.
       7,003,515   Bl    2/2006   Glaser                             2013/0099507    Al     4/2013   Moriya et al.
       7,027,311   B2    4/2006   Vanderelli                         2015/0237439    Al     8/2015   Koss et al.
       7,095,455   B2    8/2006   Jordan                             2017/0318378    Al    11/2017   Koss et al.
           Case 6:20-cv-00665-ADA Document 1-5 Filed 07/22/20 Page 4 of 30


                                                         US 10,491,982 Bl
                                                                   Page 3


(56)                    References Cited

                U.S. PATENT DOCUMENTS

 2018/0249240 Al         8/2018 Koss et al.
 2019/0075390 Al         3/2019 Koss et al.
 2019/0238970 Al         8/2019 Koss et al.

             FOREIGN PATENT DOCUMENTS

WO       WO   2006/047724    A2     5/2006
WO       WO   2007/136620    A2    11/2007
WO       WO   2007/139578    Al    12/2007
WO       WO   2008/033478    Al     3/2008
WO       WO   2008/054985    A2     5/2008
WO       WO   2009/086555    Al     7/2009

                   OTHER PUBLICATIONS

International Search Report for International Application No. PCT/
US09/39754 dated Jun. 11, 2009, 2 pages.
International Preliminary Examination Report for International Appli-
cation No. PCT/US09/39754 dated Oct. 28, 2010, 8 pages.
Written Opinion of the International Searching Authority for Inter-
national Application No. PCT/US09/39754 dated Jun. 11, 2009, 5
pages.
IT Review, "LTB 802. 11 WiFi Headphones", http://itreview.belproject.
corn/itern/1536 accessed on Mar. 13, 2008 (4 pages).

* cited by examiner
    Case 6:20-cv-00665-ADA Document 1-5 Filed 07/22/20 Page 5 of 30


U.S. Patent       Nov. 26, 2019   Sheet 1 of 16       US 10,491,982 Bl



                                    10
                                     \




                                  FIG. 1A


                                                      16

                        14
                                                      11




                                  FIG.1B
    Case 6:20-cv-00665-ADA Document 1-5 Filed 07/22/20 Page 6 of 30


U.S. Patent           Nov. 26, 2019     Sheet 2 of 16   US 10,491,982 Bl




           r;:::~
           11 \·
           .\ 11
           11·
           '
                 ·I
                 \·
                      10
                      !

           \\ .\
               ~


                                      FIG. 1C
    Case 6:20-cv-00665-ADA Document 1-5 Filed 07/22/20 Page 7 of 30


U.S. Patent           Nov. 26, 2019   Sheet 3 of 16   US 10,491,982 Bl




                          10
                          \


              106-A




                                   FIG.1D




                           10
                               \                      17




              106-8




                                      106-A

                                   FIG.1E
    Case 6:20-cv-00665-ADA Document 1-5 Filed 07/22/20 Page 8 of 30


U.S. Patent       Nov. 26, 2019   Sheet 4 of 16         US 10,491,982 Bl




                                                  <(
                                                  N
                                                    .
                                                  (9
                                                  LL.
        Case 6:20-cv-00665-ADA Document 1-5 Filed 07/22/20 Page 9 of 30


U.S. Patent                      Nov. 26, 2019      Sheet 5 of 16   US 10,491,982 Bl




                     ;                                        I
                     I                                        I
                     I                                        I
                     I                                        I
                     I                                        I
                     I                                        I
                     I                                        I
                     I                                        I
                     I                                        I

                     '
                     I
                     I
                                                              '
                                                              I
                                                              I
                     I                                        I
                                                              I
                                                              I
                                                              I
                                                              I
                                                              I
                                                              I




                     ''
                     I
                     I


                     '''
                     I     C0
                     IC'?
                     I

                     '
                     ''
                     I
                     I
   c:::,_ ......... ,'
   C0
                     I
                     I

                     '
                     '''
                     ''
                     I

                     'I
                     '
                     I
                     I
                     I
                     I
                     I
                     I
                     I
                     I

                     ''
                     I
                     I
                     I

                     I
                      'I
                     I
                     I                                        1<=
                    : _______________________________________ ;
                     I                                        !~~
    Case 6:20-cv-00665-ADA Document 1-5 Filed 07/22/20 Page 10 of 30


U.S. Patent               Nov. 26, 2019      Sheet 6 of 16       US 10,491,982 Bl




              r---------------------------------------1
              '
              !
              !
                                                      '
                                                      '
                                                      '

             l
              ''                                      ''
                                                      I
              '                                       i
              '                                       i
              '                                       i
              't                                      iI
              '                                       I

             '''                                      '
          ''
          ''
           ''
            '''
             ''
              '
    g-,_:''
             ''
              '
              !

             :~
             '
             '''
              ''
               '
             '''
               '
              ''
              !
              !
               '
               '
             '''
             l '
               ''
                ''
                 ''
              !
                  ''
                   '
             :''                                      :~....__
                                                           .
              '                                       i
              ~---------------------------------------!
    Case 6:20-cv-00665-ADA Document 1-5 Filed 07/22/20 Page 11 of 30


U.S. Patent       Nov. 26, 2019           Sheet 7 of 16           US 10,491,982 Bl




                  ,_r.,
                  c::,




                                                           ''
                                                           ''
                                                            '''
                                                            '''
                                                              '
                              '----------------------------~
                              !                            '

                                                                           0
                                                                           N

                          I----------------------------
                          1
                          I
    Case 6:20-cv-00665-ADA Document 1-5 Filed 07/22/20 Page 12 of 30


U.S. Patent           Nov. 26, 2019            Sheet 8 of 16                       US 10,491,982 Bl




                                                                  ,,
                                                                 1u

                                  102                           I
                         POWER SOURCE
                                                                                 100
                                              103                 116
                                                    I                                          I
                                                    I    ......---+----.-------,               I,...,
                                                    I                                          :
                                                                                               I
                                                                                                        "-114
                                                           M!CRO            DSP                I

                                                    ,i   PROCESSOR 1--..,...,..,..,.,-,----;             118
                                                                               MMU
                                                                                                         124
                                  USB

                                                          BASEBAND
                                                         PROCESSOR
                                                                                                         120

                                                                                  NON-
         MICROPHONE                                            RF               VOLAT!LE
   104
                                                                                MEMORY                   122
                            128          125

                                                                     110
                              TRANSDUCER(S)                 ANTENNA
                                                                 \
                                        106                     108

                                        FIG. 3
    Case 6:20-cv-00665-ADA Document 1-5 Filed 07/22/20 Page 13 of 30


U.S. Patent       Nov. 26, 2019    Sheet 9 of 16              US 10,491,982 Bl




                                         10
                                        ✓



                                                        200




                             FIG.4A

                                                   10
                                              I
                   D              210


                   0
                                        I


                                         H./  __




                             FIG. 4B
    Case 6:20-cv-00665-ADA Document 1-5 Filed 07/22/20 Page 14 of 30


U.S. Patent         Nov. 26, 2019       Sheet 10 of 16             US 10,491,982 Bl




        CURRENT
        DATA RATE
                                                              50
         SIZE OF
         UPDATE



                           TRANSMIT                      TRANSMIT UPDATE TO
                            UPDATE       52              EARPHONE VIA HOST    51
                          WIRELESSLY                         COMPUTER



                                       FIG. 5
    Case 6:20-cv-00665-ADA Document 1-5 Filed 07/22/20 Page 15 of 30


U.S. Patent          Nov. 26, 2019             Sheet 11 of 16                         US 10,491,982 Bl




                        61
                                                                           63
                                                                          I
                                                                              I   '
                                           r------------------------------------~
                                     NO    '                                                       ''
                                                                                                   I
                                           ''                                                      I
                                                                                                      I
                                            ''                                                      ''
                                            ''                                                       ''
                                             ''                                                    ''
                                           I
                                           I
                                              '                                                     'II
                                           I                                                       I
          EXCHANGE DATA REGARDiNG LOCAL    :                                                       I

            INFRASTRUCTURE NETVI/ORKS      :                                                       ''
                                            ''                                                     ''
                                      YES: ''                                                      '''
                                                                                                   ''
                                                                                                   'II



                             COMMUNICATE VIA nth
                      INFRASTRUCTURE WIRELESS NETWORK

                                          64


           YES
                                           65
                                                          CONNECT TO HOST SERVER
                                                                                             66

                                                            HOST SERVER SENDS
                                                               !PADDRESS                     67

                                                   EARPHONE CONNECT TO STREAMING                  68
                                                  DIGiTALAUDIO CONTENT SERVER USING
                                                              iPADDRESS


                                                    YES                                 NO



                                                                     69
                                          FIG. 6
    Case 6:20-cv-00665-ADA Document 1-5 Filed 07/22/20 Page 16 of 30


U.S. Patent       Nov. 26, 2019   Sheet 12 of 16      US 10,491,982 Bl




      er:
      LLl
      >
      DC'.
      U.J
      (f'J,
      1--
      U)
      0
      =
    Case 6:20-cv-00665-ADA Document 1-5 Filed 07/22/20 Page 17 of 30


U.S. Patent       Nov. 26, 2019               Sheet 13 of 16              US 10,491,982 Bl




                                                                                   00
                              ''
                              ''
                    0:::\"5
                  c::,,-...,  ;
                              t
                               '
                  f."Y"'.)   -i


                               '''
                                ''
                                ''
                                   '
                                 '''
                              :'____________________________________ ,'
       =
       J.J..i
       ~
       LU
       (/,.)
       1--
       u-;;
       c:,
       =
    Case 6:20-cv-00665-ADA Document 1-5 Filed 07/22/20 Page 18 of 30


U.S. Patent       Nov. 26, 2019   Sheet 14 of 16      US 10,491,982 Bl




                             FIG. 9
    Case 6:20-cv-00665-ADA Document 1-5 Filed 07/22/20 Page 19 of 30


U.S. Patent       Nov. 26, 2019   Sheet 15 of 16      US 10,491,982 Bl




                                                      10b


         ~a
                    ,\
                     1 ✓---




                              FIG. 10
    Case 6:20-cv-00665-ADA Document 1-5 Filed 07/22/20 Page 20 of 30


U.S. Patent       Nov. 26, 2019   Sheet 16 of 16      US 10,491,982 Bl




                   10                                10




                                      150

                                     152



                              FIG. 11
         Case 6:20-cv-00665-ADA Document 1-5 Filed 07/22/20 Page 21 of 30


                                                    US 10,491,982 Bl
                              1                                                                      2
      SYSTEM WITH WIRELESS EARPHONES                                   ready laptop or personal computer (PC) have been proposed,
                                                                       but such headphones are also quite large and not in-ear type
                    PRIORITY CLAIM                                     phones.

   The present application claims priority as a continuation      5                            SUMMARY
to U.S. nonprovisional patent application Ser. No. 16/375,
879, filed Apr. 5, 2019, which is a continuation of U.S.                  In one general aspect, the present invention is directed to
nonprovisional patent application Ser. No. 16/182,927, filed           a wireless earphone that comprises a transceiver circuit for
Nov. 7, 2018, which is a continuation of U.S. nonprovisional           receiving streaming audio from a data source, such as a
                                                                  10   digital audio player or a computer, over an ad hoc wireless
patent application Ser. No. 15/962,305, filed Apr. 25, 2018,
now U.S. Pat. No. 10,206,025, which is a continuation of               network. When the data source and the earphone are out of
U.S. nonprovisional patent application Ser. No. 15/650,362,            range via the ad hoc wireless network, they may transition
filed Jul. 14, 2017, now U.S. Pat. No. 9,986,325, issued May           automatically to a common infrastructure wireless network
                                                                       (e.g., a wireless LAN). If there is no common infrastructure
29, 2018, which is a continuation of U.S. nonprovisional          15   wireless network for both the data source and the earphone,
patent application Ser. No. 15/293,785, filed Oct. 14, 2016,
                                                                       the earphone may connect via an available infrastructure
now U.S. Pat. No. 9,729,959, issued Aug. 8, 2017, which is
                                                                       wireless network to a host server. The host server may, for
a continuation of U.S. nonprovisional patent application Ser.          example, broadcast streaming audio to the earphone and/or
No. 15/082,040, filed Mar. 28, 2016, now U.S. Pat. No.                 transmit to the earphone a network address (e.g., an Internet
9,497,535, issued Nov. 15, 2016, which is a continuation of       20   Protocol (IP) address) for a network-connected content
U.S. nonprovisional patent application Ser. No. 14/695,696,            server that streams digital audio. The earphone may then
filed Apr. 24, 2015, now U.S. Pat. No. 9,438,987, issued on            connect to the content server using the IP address. The
Sep. 6, 2016, which is a continuation of U.S. nonprovisional           content server may be an Internet radio server, including, for
patent application Ser. No. 13/609,409, filed Sep. 11, 2012,           example, an Internet radio server that broadcasts streaming
now U.S. Pat. No. 9,049,502, issued Jun. 2, 2015, which is        25   audio from the data source or some other content.
a continuation of U.S. nonprovisional patent application Ser.             These and other advantageous, unique aspects of the
No. 13/459,291, filed Apr. 30, 2012, now U.S. Pat. No.                 wireless earphone are described below.
8,571,544, issued Oct. 29, 2013, which is a continuation of
U.S. patent application Ser. No. 12/936,488, filed Dec. 20,                                     FIGURES
                                                                  30
2010, now U.S. Pat. No. 8,190,203, issued May 29, 2012,
which is a national stage entry of PCT/US2009/039754,                     Various embodiments of the present invention are
filed Apr. 7, 2009, which claims priority to U.S. provisional          described herein by way of example in conjunction with the
                                                                       following figures, wherein:
patent application Ser. No. 61/123,265, filed Apr. 7, 2008, all
                                                                          FIGS. lA-lE are views ofa wireless earphone according
of which are incorporated herein by reference in their            35   to various embodiments of the present invention;
entireties.
                                                                          FIGS. 2A-2D illustrate various communication modes for
                                                                       a wireless earphone according to various embodiments of
           CROSS-REFERENCE TO RELATED
                                                                       the present invention;
                  APPLICATIONS
                                                                          FIG. 3 is a block diagram of a wireless earphone accord-
                                                                  40   ing to various embodiments of the present invention;
   U.S. nonprovisional patent application Ser. No. 14/031,                FIGS. 4A-4B show the wireless earphone connected to
938, filed Sep. 13, 2013, now U.S. Pat. No. 8,655,420,                 another device according to various embodiments of the
issued Feb. 18, 2014, is also a continuation of United States          present invention;
nonprovisional patent application Ser. No. 13/609,409, filed              FIG. 5 is a diagram of a process implemented by a host
Sep. 11, 2012, now U.S. Pat. No. 9,049,502, mentioned             45   server according to various embodiments of the present
above.                                                                 invention;
                                                                          FIG. 6 is a diagram of a process implemented by the
                      BACKGROUND                                       wireless earphone to transition automatically between wire-
                                                                       less networks according to various embodiments of the
   Digital audio players, such as MP3 players and iPods, that     50   present invention;
store and play digital audio files, are very popular. Such                FIGS. 7, 8 and 10 illustrate communication systems
devices typically comprise a data storage unit for storing and         involving the wireless earphone according to var10us
playing the digital audio, and a headphone set that connects           embodiments of the present invention;
to the data storage unit, usually with a¼" or a 3.5 mm jack               FIG. 9 is a diagram of a headset including a wireless
and associated cord. Often the headphones are in-ear type         55   earphone and a microphone according to various embodi-
headphones. The cord, however, between the headphones                  ments of the present invention; and
and the data storage unit can be cumbersome and annoying                  FIG. 11 is a diagram of a pair of wireless earphones with
to users, and the length of the cord limits the physical               a dongle according to various embodiments of the present
distance between the data storage unit and the headphones.             invention.
Accordingly, some cordless headphones have been pro-              60
posed, such as the Monster iFreePlay cordless headphones                                     DESCRIPTION
from Apple Inc., which include a docking port on one of the
earphones that can connect directly to an iPod Shuffle.                   In one general aspect, the present invention is directed to
Because they have the docking port, however, the Monster               a wireless earphone that receives streaming audio data via ad
iFreePlay cordless headphones from Apple are quite large          65   hoc wireless networks and infrastructure wireless networks,
and are not in-ear type phones. Recently, cordless head-               and that transitions seamlessly between wireless networks.
phones that connect wirelessly via IEEE 802.11 to a WLAN-              The earphone may comprise one or more in-ear, on-ear, or
         Case 6:20-cv-00665-ADA Document 1-5 Filed 07/22/20 Page 22 of 30


                                                    US 10,491,982 Bl
                               3                                                                      4
over-ear speaker elements. Two exemplary in-ear earphone                ing a headband 19, only one earphone 10 may comprise the
shapes for the wireless earphone 10 are shown in FIGS. lA               transceiver circuit, and a wire may run along the headband
and 1B, respectively, although in other embodiments the                 19 to the other earphone 10 to connect thereby the trans-
earphone may take different shapes and the exemplary                    ceiver circuit to the acoustic transducer in the earphone that
shapes shown in FIGS. lA and 1B are not intended to be             5    does not comprise the transceiver circuit. The embodiment
limiting. In one embodiment, the earphone transitions auto-             shown in FIG. lC comprises on-ear earphones 10; in other
matically and seamlessly, without user intervention,                    embodiments, in-ear or over-ear earphones may be used.
between communication modes. That is, the earphone may                     In other embodiments, the earphone 10 may comprise a
transition automatically from an ad hoc wireless network to             hanger bar 17 that allows the earphone 10 to clip to, or hang
an infrastructure wireless network, without user interven-         10   on, the user's ear, as shown in the illustrated embodiment of
tion. As used herein, an "ad hoc wireless network" is a                 FIGS. lD-lE. FIG. lD is a perspective view of the earphone
network where two (or more) wireless-capable devices, such              and FIG. lE is a side view according to one embodiment. As
as the earphone and a data source, communicate directly and             shown in the illustrated embodiment, the earphone 10 may
wirelessly, without using an access point. An "infrastructure           comprise dual speaker elements 106-A, 106-B. One of the
wireless network," on the other hand, is a wireless network        15   speaker elements (the smaller one) 106-A is sized to fit into
that uses one or more access points to allow a wireless-                the cavum concha of the listener's ear and the other element
capable device, such as the wireless earphone, to connect to            (the larger one) 106-B is not. The listener may use the
a computer network, such as a LAN or WAN (including the                 hanger bar to position the earphone on the listener's ear. In
Internet).                                                              that connection, the hanger bar may comprise a horizontal
   FIGS. lA and 1B show example configurations for a               20   section that rests upon the upper external curvature of the
wireless earphone 10 according to various embodiments of                listener's ear behind the upper portion of the auricula (or
the present invention. The examples shown in FIGS. lA and               pinna). The earphone may comprise a knurled knob that
1B are not limiting and other configurations are within the             allows the user to adjust finely the distance between the
scope of the present invention. As shown in FIGS. lA and                horizontal section of the hanger bar and the speaker ele-
1B, the earphone 10 may comprise a body 12. The body 12            25   ments, thereby providing, in such embodiments, another
may comprise an ear canal portion 14 that is inserted in the            measure of adjustability for the user. More details regarding
ear canal of the user of the earphone 10. In various embodi-            such a dual element, adjustable earphone may be found in
ments, the body 12 also may comprise an exterior portion 15             U.S. provisional patent application Ser. No. 61/054,238,
that is not inserted into user's ear canal. The exterior portion        which is incorporated herein by reference in its entirety.
15 may comprise a knob 16 or some other user control (such         30      FIGS. 2A-2D illustrate various communication modes for
as a dial, a pressure-activated switch, lever, etc.) for adjust-        a wireless data communication system involving the ear-
ing the shape of the ear canal portion 14. That is, in various          phone 10 according to embodiments of the present inven-
embodiments, activation (e.g. rotation) of the knob 16 may              tion. As shown in FIG. 2A, the system comprises a data
cause the ear canal portion 14 to change shape so as to, for            source 20 in communication with the earphone 10 via an ad
example, radially expand to fit snugly against all sides of the    35   hoc wireless network 24. The earphone 10, via its trans-
user's ear canal. Further details regarding such a shape-               ceiver circuit (described in more detail below), may com-
changing earbud earphone are described in application PCT/              municate wirelessly with a data source 20, which may
US08/88656, filed 31 Dec. 2008, entitled "Adjustable Shape              comprise a wireless network adapter 22 for transmitting the
Earphone," which is incorporated herein by reference in its             digital audio wirelessly. For example, the data source 20
entirety. The earphone 10 also may comprise a transceiver          40   may be a digital audio player (DAP), such as an mp3 player
circuit housed within the body 12. The transceiver circuit,             or an iPod, or any other suitable digital audio playing device,
described further below, may transmit and receive the wire-             such as a laptop or personal computer, that stores and/or
less signals, including receive streaming audio for playing             plays digital audio files. In other embodiments, the data
by the earphone 10. The transceiver circuit may be housed               source 20 may generate analog audio, and the wireless
in the exterior portion 15 of the earphone 10 and/or in the ear    45   network adapter 22 may encode the analog audio into digital
canal portion 14.                                                       format for transmission to the earphone 10.
   Although the example earphones 10 shown in FIGS. lA                     The wireless network adapter 22 may be an integral part
and 1B include a knob 16 for adjusting the shape of the ear             of the data source 20, or it may be a separate device that is
canal portion 14, the present invention is not so limited, and          connected to the data source 20 to provide wireless connec-
in other embodiments, different means besides a knob 16            50   tivity for the data source 20. For example, the wireless
may be used to adjust the ear canal portion 14. In addition,            network adapter 22 may comprise a wireless network inter-
in other embodiments, the earphone 10 may not comprise a                face card (WNIC) or other suitable transceiver that plugs
shape-changing ear canal portion 14.                                    into a USB port or other port or jack of the data source 20
   In various embodiments, the user may wear two discrete               (such as a TRS connector) to stream data, e.g., digital audio
wireless earphones 10: one in each ear. In such embodi-            55   files, via a wireless network (e.g., the ad hoc wireless
ments, each earphone 10 may comprise a transceiver circuit.             network 24 or an infrastructure wireless network). The
In such embodiments, the earphones 10 may be connected                  digital audio transmitted from the data source 20 to the
by a string or some other cord-type connector to keep the               earphone 10 via the wireless networks may comprise com-
earphones 10 from being separated.                                      pressed or uncompressed audio. Any suitable file format
   In other embodiments, as shown in FIG. lC, a headband           60   may be used for the audio, including mp3, lossy or lossless
19 may connect the two (left and right) earphones 10. The               WMA, Vorbis, Musepack, FLAC, WAY, AIFF, AU, or any
headband 19 may be an over-the-head band, as shown in the               other suitable file format.
example of FIG. lC, or the headband may be a behind-the-                   When in range, the data source 20 may communicate with
head band. In embodiments comprising a headband 19, each                the earphone 10 via the ad hoc wireless network 24 using
earphone 10 may comprise a transceiver circuit; hence, each        65   any suitable wireless communication protocol, including
earphone 10 may receive and transmit separately the wire-               Wi-Fi (e.g., IEEE 802.lla/b/g/n), WiMAX (IEEE 802.16),
less communication signals. In other embodiments compris-               Bluetooth, Zigbee, UWB, or any other suitable wireless
         Case 6:20-cv-00665-ADA Document 1-5 Filed 07/22/20 Page 23 of 30


                                                   US 10,491,982 Bl
                              5                                                                      6
communication protocol. For purposes of the description to            networks 33a, 42 to the earphone 10. In another mode, the
follow, it is assumed that the data source 20 and the earphone        host server 40 may transmit to the earphone 10 a network
10 communicate using a Wi-Fi protocol, although the inven-            address, such as an Internet Protocol (IP) address, for a
tion is not so limited and other wireless communication               streaming digital audio content server 70 on the network 42.
protocols may be used in other embodiments of the inven-         5    Using the received IP address, the earphone 10 may connect
tion. The data source 20 and the earphone 10 are considered           to the streaming digital audio content server 70 via the
in range for the ad hoc wireless network 24 when the signal           networks 30a, 42 to receive and process digital audio from
strengths (e.g., the RSSI) of the signals received by the two         the streaming digital audio content server 70.
devices are above a threshold minimum signal strength                    The digital audio content server 70 may be, for example,
level. For example, the data source 20 and the earphone 10       10   an Internet radio station server. The digital audio content
are likely to be in range for an ad hoc wireless network when         server 70 may stream digital audio over the network 42 (e.g.,
then are in close proximity, such as when the wearer of the           the Internet), which the earphone 10 may receive and
earphone 10 has the data source 20 on his/her person, such            process. In one embodiment, the streaming digital audio
as in a pocket, strapped to their waist or arm, or holding the        content server 70 may stream digital audio received by the
data source in their hand.                                       15   streaming digital audio content server 70 from the data
   When the earphone 10 and the data source 20 are out of             source 20. For example, where the data source 20 is a
range for the ad hoc wireless network 24, that is, when the           wireless-capable device, such as a portable DAP, the data
received signals degrade below the threshold minimum                  source 20 may connect to the streaming digital audio content
signal strength level, both the earphone 10 and the data              server 70 via a wireless network 30b and the network 42.
source 20 may transition automatically to communicate over       20   Alternatively, where for example the data source 20 is
an infrastructure wireless network (such as a wireless LAN            non-wireless-capable device, such as a PC, the data source
(WLAN)) 30 that is in the range of both the earphone 10 and           20 may have a direct wired connection to the network 42.
the data source 20, as shown in FIG. 2B. The earphone 10              After being authenticated by the streaming digital audio
and the data source 20 (e.g., the wireless network adapter            content server 70, the data source 20 may stream digital
22) may include firmware, as described further below, that       25   audio to the streaming digital audio content server 70, which
cause the components to make the transition to a common               may broadcast the received digital audio over the network
infrastructure wireless network 30 automatically and seam-            42 (e.g., the Internet). In such a marmer, the user of the
lessly, e.g., without user intervention. The earphone 10 may          earphone 10 may listen to audio from the data source 20
cache the received audio in a buffer or memory for a time             even when (i) the earphone 10 and the data source 20 are not
period before playing the audio. The cached audio may be         30   in communication via an ad hoc wireless network 24 and (ii)
played after the connection over the ad hoc wireless network          the earphone 10 and the data source 20 are not in commu-
is lost to give the earphone 10 and the data source 20 time           nication via a common local infrastructure wireless network
to connect via the infrastructure wireless network.                   30.
   For example, as shown in FIG. 2B, the infrastructure                  FIG. 3 is a block diagram of the earphone 10 according to
network may comprise an access point 32 that is in the range     35   various embodiments of the present invention. In the illus-
of both the data source 20 and the earphone 10. The access            trated embodiment, the earphone 10 comprises a transceiver
point 32 may be an electronic hardware device that acts as            circuit 100 and related peripheral components. As shown in
a wireless access point for, and that is connected to, a wired        FIG. 3, the peripheral components of the earphone 10 may
and/or wireless data communication network 33, such as a              comprise a power source 102, a microphone 104, one or
LAN or WAN, for example. The data source 20 and the              40   more acoustic transducers 106 (e.g., speakers), and an
earphone 10 may both communicate wirelessly with the                  antenna 108. The transceiver circuit 100 and some of the
access point 32 using the appropriate network data protocol           peripheral components (such as the power source 102 and
(a Wi-Fi protocol, for example). The data source 20 and the           the acoustic transducers 106) may be housed within the body
earphone 10 may both transition automatically to an agreed-           12 of the earphone 10 (see FIG. 1). Other peripheral com-
upon WLAN 30 that is in the range of both devices when           45   ponents, such as the microphone 104 and the antenna 108
they cannot communicate satisfactorily via the ad hoc wire-           may be external to the body 12 of the earphone 10. In
less network 24. A procedure for specifying an agreed-upon            addition, some of the peripheral components, such as the
infrastructure wireless network 30 is described further               microphone 104, are optional in various embodiments.
below. Alternatively, the infrastructure wireless network 30             In various embodiments, the transceiver circuit 100 may
may have multiple access points 32a-b, as shown in FIG.          50   be implemented as a single integrated circuit (IC), such as a
2C. In such an embodiment, the data source 20 may com-                system-on-chip (SoC), which is conducive to miniaturizing
municate wirelessly with one access point 32b and the                 the components of the earphone 10, which is advantageous
earphone 10 may communicate wirelessly with another                   if the earphone 10 is to be relatively small in size, such as
access point 32a of the same infrastructure wireless network          an in-ear earphone (see FIGS. lA-1B for example). In
30. Again, the data source 20 and the earphone 10 may            55   alternative embodiments, however, the components of the
transition to an agreed-upon WLAN.                                    transceiver circuit 100 could be realized with two or more
   If there is no suitable common infrastructure wireless             discrete ICs or other components, such as separate ICs for
network over which the earphone 10 and the data source 20             the processors, memory, and RF (e.g., Wi-Fi) module, for
can communicate, as shown in FIG. 2D, the earphone 10                 example.
may transition to communicate with an access point 32a for       60      The power source 102 may comprise, for example, a
an available (first) wireless network (e.g., WLAN) 30a that           rechargeable or non-rechargeable battery (or batteries). In
is in the range of the earphone 10. In this mode, the earphone        other embodiments, the power source 102 may comprise one
10 may connect via the wireless network 30a to a network-             or more ultracapacitors (sometimes referred to as superca-
enabled host server 40. The host server 40 may be connected           pacitors) that are charged by a primary power source. In
to the wireless network 30a via an electronic data commu-        65   embodiments where the power source 102 comprises a
nication network 42, such as the Internet. In one mode, the           rechargeable battery cell or an ultracapacitor, the battery cell
host server 40 may transmit streaming digital audio via the           or ultracapacitor, as the case may be, may be charged for use,
         Case 6:20-cv-00665-ADA Document 1-5 Filed 07/22/20 Page 24 of 30


                                                   US 10,491,982 Bl
                              7                                                                      8
for example, when the earphone 10 is connected to a                   suitable link. As shown in FIG. 4A, the external device may
docking station or computer. The docking station may be               be a docking station 200 connected to a computer device
connected to or part of a computer device, such as a laptop           202. Also, in various embodiments, the earphone 10 could
computer or PC. In addition to charging the rechargeable              be connected directly to the computer 202 without the
power source 102, the docking station and/or computer may        5    docking station 200. In addition, the external device may be
facilitate downloading of data to and/or from the earphone            a DAP 210, as shown in FIG. 4B. In that way, the earphone
10. In other embodiments, the power source 102 may                    10 could connect directly to a data source 20, such as the
comprise capacitors passively charged with RF radiation,              DAP 210 or the computer 202, through the USB port 130.
such as described in U.S. Pat. No. 7,027,311. The power               In addition, through the USB port 130, the earphone 10 may
source 102 may be coupled to a power source control              10   connect to a PC 202 or docking station 202 to charge up the
module 103 of transceiver circuit 100 that controls and               power source 102 and/or to get downloads (e.g., data or
monitors the power source 102.                                        firmware).
   The acoustic transducer(s) 106 may be the speaker ele-                According to various embodiments, the earphone 10 may
ment(s) for conveying the sound to the user of the earphone           have an associated web page that a user may access through
10. According to various embodiments, the earphone 10 may        15   the host server 40 (see FIG. 2D) or some other server. An
comprise one or more acoustic transducers 106. For embodi-            authenticated user could log onto the website from a client
ments having more than one transducer, one transducer may             computing device 50 (e.g., laptop, PC, handheld computer
be larger than the other transducer, and a crossover circuit          device, etc., including the data source 20) (see FIG. 2D) to
(not shown) may transmit the higher frequencies to the                access the web page for the earphone 10 to set various
smaller transducer and may transmit the lower frequencies        20   profile values for the earphone 10. For example, at the web
to the larger transducer. More details regarding dual element         site, the user could set various content features and filters, as
earphones are provided in U.S. Pat. No. 5,333,206, assigned           well as adjust various sound control features, such as treble,
to Koss Corporation, which is incorporated herein by ref-             bass, frequency settings, noise cancellation settings, etc. In
erence in its entirety.                                               addition, the user could set preferred streaming audio sta-
   The antenna 108 may receive and transmit the wireless         25   tions, such as preferred Internet radio stations or other
signals from and to the wireless networks 24, 30. A RF (e.g.,         streaming audio broadcasts. That way, instead oflistening to
Wi-Fi) module 110 of the transceiver circuit 100 in com-              streaming audio from the data source 20, the user could
munication with the antenna 108 may, among other things,              listen to Internet radio stations or other streaming audio
modulate and demodulate the signals transmitted from and              broadcasts received by the earphone 10. In such an operating
received by the antenna 108. The RF module 110 commu-            30   mode, the earphone user, via the web site, may prioritize a
nicates with a baseband processor 112, which performs other           number of Internet radio stations or other broadcast sources
functions necessary for the earphone 10 to communicate                (hosted by streaming digital audio content servers 70). With
using the Wi-Fi (or other communication) protocol.                    reference to FIG. 7, the host server 40 may send the IP
   The baseband processor 112 may be in communication                 address for the earphone user's desired (e.g., highest prior-
with a processor unit 114, which may comprise a micropro-        35   ity) Internet radio station to the earphone 10. A button 11 on
cessor 116 and a digital signal processor (DSP) 118. The              the earphone 10, such as on the rotating dial 16 as shown in
microprocessor 116 may control the various components of              the examples of FIGS. lA and 1B, may allow the user to
the transceiver circuit 100. The DSP 114 may, for example,            cycle through the preset preferred Internet radio stations.
perform various sound quality enhancements to the digital             That is, for example, when the user presses the button 11, an
audio received by the baseband processor 112, including          40   electronic communication may be transmitted to the host
noise cancellation and sound equalization. The processor              server 40 via the wireless network 30, and in response to
unit 114 may be in communication with a volatile memory               receiving the communication, the host server 40 may send
unit 120 and a non-volatile memory unit 122. A memory                 the IP address for the user's next highest rated Internet radio
management unit 124 may control the processor unit's                  station via the network 42 to the earphone 10. The earphone
access to the memory units 120, 122. The volatile memory         45   10 may then connect to the streaming digital audio content
122 may comprise, for example, a random access memory                 server 70 for that Internet radio station using the IP address
(RAM) circuit. The non-volatile memory unit 122 may                   provided by the host server 40. This process may be
comprise a read only memory (ROM) and/or flash memory                 repeated, e.g., cycled through, for each preset Internet radio
circuits. The memory units 120, 122 may store firmware that           station configured by the user of the earphone 10.
is executed by the processor unit 114. Execution of the          50      At the web site for the earphone 10 hosted on the host
firmware by the processor unit 114 may provide various                server 40, in addition to establishing the identification of
functionality for the earphone 10, such as the automatic              digital audio sources (e.g., IDs for the user's DAP or PC)
transition between wireless networks as described herein.             and earphones, the user could set parental or other user
The memory units 120, 122 may also cache received digital             controls. For example, the user could restrict certain Internet
audio.                                                           55   radio broadcasts based on content or parental ratings, etc.
   A digital-to-analog converter (DAC) 125 may convert the            That is, for example, the user could configure a setting
digital audio from the processor unit 114 to analog form for          through the web site that prevents the host server 40 from
coupling to the acoustic transducer(s) 106. An I2S interface          sending an IP address for a streaming digital audio content
126 or other suitable serial or parallel bus interface may            server 70 that broadcasts explicit content based on a rating
provide the interface between the processor unit 114 and the     60   for the content. In addition, if a number of different ear-
DAC 125. An analog-to-digital converter (ADC) 128, which              phones 10 are registered to the same user, the user could
also communicates with the I 2 S interface 126, may convert           define separate controls for the different earphones 10 (as
analog audio signals picked up by the microphone 104 for              well as customize any other preferences or settings particu-
processing by the processor unit 114.                                 lar to the earphones 10, including Internet radio stations,
   The transceiver circuit 100 also may comprise a USB or        65   sound quality settings, etc. that would later be downloaded
other suitable interface 130 that allows the earphone 10 to be        to the earphones 10). In addition, in modes where the host
connected to an external device via a USB cable or other              server 40 streams audio to the earphone 10, the host server
         Case 6:20-cv-00665-ADA Document 1-5 Filed 07/22/20 Page 25 of 30


                                                    US 10,491,982 Bl
                              9                                                                      10
40 may log the files or content streamed to the various                10 wirelessly (e.g., via the WLAN 30a in FIG. 2D). If the
earphones 10, and the user could view at the web site the              update is too large and/or the current data rate is too low that
files or content that were played by the earphones 10. In that         the performance of the earphone 10 will be adversely
way, the user could monitor the files played by the earphones          affected, the host server 40 may refrain from pushing the
10.                                                               5    update to the earphone 10 wirelessly and wait instead to
    In addition, the host server 40 may provide a so-called            download the update to the client computing device 202 at
eavesdropping function according to various embodiments.               step 51. Conversely, if the host server 40 determines that,
The eavesdropping service could be activated via the web               given the size of the update and the current data rate for the
site. When the service is activated, the host server 40 may            earphone 10 that the performance of the earphone 10 will not
transmit the content that it is delivering to a first earphone    10   be adversely affected, the host server 40 may transmit the
l0a to another, second earphone lOb, as shown in FIG. 8.               update wirelessly to the earphone 10 at step 52.
Alternatively, the host server 40 may transmit to the second               As mentioned above, the processor unit 114 of the speak-
earphone 10b the most recent IP address for a streaming                erphones 14 may be programmed, via firmware stored in the
digital audio content server 70 that was sent to the first             memory 120, 122, to have the ability to transition automati-
earphone 10a. The second earphone 10b may then connect            15   cally from the ad hoc wireless network 24 to an infrastruc-
to the streaming digital audio content server 70 that the first        ture wireless network 30 (such as a WLAN) when the
earphone 10a is currently connected. That way, the user of             quality of the signal on the ad hoc wireless network 24
the second earphone lOb, which may be a parent, for                    degrades below a suitable threshold (such as when the data
example, may directly monitor the content being received by            source 20 is out of range for an ad hoc wireless network). In
the first earphone 10a, which may belong to a child of the        20   that case, the earphone 10 and the data source 20 may
parent.                                                                connect to a common infrastructure wireless network (e.g.,
    This function also could be present in the earphones 10            WLAN) (see, for example, FIGS. 2B-2C). Through the web
themselves, allowing a parent (or other user) to join an               site for the earphone 10, described above, the user could
ad-hoc wireless network and listen to what their child (or             specify a priority of infrastructure wireless networks 30 for
other listener) is hearing. For example, with reference to        25   the data source 20 and the earphone 10 to connect to when
FIG. 10, a first earphone lOa may receive wireless audio,              the ad hoc wireless network 24 is not available. For example,
such as from the data source 20 or some other source, such             the user could specify a WLAN servicing his/her residence
as the host server 40. The first earphone 10a may be                   first, a WLAN servicing his/her place of employment sec-
programmed with firmware to broadcast the received audio               ond, etc. During the time that the earphone 10 and the data
to a second earphone lOb via an ad hoc wireless network 24.       30   source 20 are connected via the ad hoc wireless network 24,
That way, the wearer of the second earphone 10b can                    the earphone 10 and the data source 20 may exchange data
monitor in real-time the content being played by the first             regarding which infrastructure networks are in range. When
earphone lOa.                                                          the earphone 10 and the data source 20 are no longer in range
   At the web site, the user may also specify the identifica-          for the ad hoc wireless network 24 (that is, for example, the
tion number ("ID") of their earphone(s) 10, and the host          35   signals between the device degrade below an acceptable
server 40 may translate the ID to the current internet                 level), they may both transition automatically to the highest
protocol (IP) addresses for the earphone 10 and for the data           prioritized infrastructure wireless network whose signal
source 20. This allows the user to find his or her data source         strength is above a certain threshold level. That way, even
20 even when it is behind a firewall or on a changing IP               though the earphone 10 and the data source 20 are out of
address. That way, the host server 40 can match the audio         40   range for the ad hoc wireless network 24, the earphone 10
from the data source 20 to the appropriate earphone 10 based           may still receive the streaming audio from the data source 20
on the specified device ID. The user also could specify a              via the infrastructure wireless network 30 (see FIGS.
number of different data sources 20. For example, the user's           2B-2C).
DAP may have one specified IP address and the user's home                  When none of the preferred infrastructure networks is in
(or work) computer may have another specified IP address.         45   range, the earphone 10 may connect automatically to the
Via the web site hosted by the host server 40, the user could          host server 40 via an available infrastructure wireless net-
specify or prioritize from which source (e.g., the user's DAP          work 30 (see FIG. 2D), e.g., the infrastructure wireless
or computer) the earphone 10 is to receive content.                    network 30 having the highest RSSI and to which the
    The host server 40 (or some other server) may also push            earphone 10 is authenticated to use. The host server 40, as
firmware upgrades and/or data updates to the earphone 10          50   mentioned above, may transmit IP addresses to the earphone
using the IP addresses of the earphone 10 via the networks             10 for streaming digital audio content servers 70 or the host
30, 42. In addition, a user could download the firmware                sever 40 may stream digital audio to the earphone 10 itself
upgrades and/or data updates from the host server 40 to the            when in this communication mode.
client computing device 202 (see FIG. 4A) via the Internet,                FIG. 6 is a diagram of the process flow, according to one
and then download the firmware upgrades and/or data               55   embodiment, implemented by the transceiver circuit 100 of
updates to the earphone 10 when the earphone 10 is con-                the earphone 10. The process shown in FIG. 6 may be
nected to the client computer device 202 (such as through a            implemented in part by the processor unit 114 executing
USB port and/or the docking station 200).                              firmware stored in a memory unit 120, 122 of the transceiver
    Whether the downloads are transmitted wirelessly to the            circuit 100. At step 61, the earphone 10 may determine if it
earphone 10 or via the client computing device 202 may            60   can communicate with the data source 20 via an ad hoc
depend on the current data rate of the earphone 10 and the             wireless network 24. That is, the earphone 10 may determine
quantity of data to be transmitted to the earphone 10. For             if the strength of the wireless signals from the data source 20
example, according to various embodiments, as shown in the             exceed some minimum threshold. If so, the data source 20
process flow of FIG. 5, the host server 40 may be pro-                 and the earphone 10 may communicate wirelessly via the ad
grammed, at step 50, to make a determination, based on the        65   hoc wireless network 24 (see FIG. 2A). While in this
current data rate for the earphone 10 and the size of the              communication mode, at step 62, the data source 20 and the
update, whether the update should be pushed to the earphone            earphone 10 also may exchange data regarding the local
         Case 6:20-cv-00665-ADA Document 1-5 Filed 07/22/20 Page 26 of 30


                                                    US 10,491,982 Bl
                             11                                                                     12
infrastructure wireless networks, if any, in the range of the          the data source 20, but instead transition automatically to
data source 20 and the earphone 10, respectively. For                  connect to the host server 40 (see FIG. 2D).
example, the earphone 10 may transmit the ID of local                     In various embodiments, as shown in FIG. 1B, the button
infrastructure wireless networks 30 that the earphone 10 can           11 or other user selection device that allows the wearer of the
detect whose signal strength (e.g., RSSI) exceeds some            5    earphone 10 to indicate approval and/or disapproval of
minimum threshold level. Similarly, the data source 20 may             songs or other audio files listened to by the wearer over an
transmit the ID the local infrastructure wireless networks 30          Internet radio station. The approval/disapproval rating,
that the data source 20 can detect whose signal strength (e.g.,        along with metadata for the song received by the earphone
RSSI) exceeds some minimum threshold level. The ear-                   10 with the streaming audio, may be transmitted from the
phone 10 may save this data in a memory unit 120, 122.            10   transceiver circuit 100 of the earphone 10 back to the host
Similarly, the data source 20 may store in memory the                  server 40, which may log the songs played as well as the
wireless networks that the earphone 10 is detected.                    ratings for the various songs/audio files. In addition to being
   The data source 20 and the earphone 10 may continue to              able to view the logs at the website, the host server 40 (or
communicate via the ad hoc wireless network mode 24 until              some other server) may send an email or other electronic
they are out of range (e.g., the signal strengths degrade         15   communication to the earphone user, at a user specified
below a minimum threshold level). If an ad hoc wireless                email address or other address, which the user might access
network 24 is not available at block 61, the transceiver               from their client communication device 50 (see FIG. 2D).
circuit 100 and the data source 20 may execute a process,              The email or other electronic communication may contain a
shown at block 63, to connect to the user's highest priori-            listing of the song/audio files for which the user gave
tized infrastructure wireless network 30. For example, of the     20   approval ratings using the button 11 or other user selection
infrastructure wireless networks whose signal strength                 device. Further, the email or other electronic communication
exceeded the minimum threshold for both the earphone 10                may provide a URL link for a URL at which the user could
and the data source 20 determined at step 62, the earphone             download song/audio files that the user rated (presumably
10 and the data source 20 may both transition to the                   song/audio files for which the user gave an approval rating).
infrastructure wireless network 30 having the highest prior-      25   In some instances, the user may be required to pay a fee to
ity, as previously set by the user (seen FIGS. 2B-2C, for              download the song/audio file.
example). For example, if the user's highest prioritized                  The user song ratings also may be used by the host server
infrastructure wireless network 30 is not available, but the           40 to determine the user's musical preferences and offer new
user's second highest prioritized infrastructure wireless net-         music that the user might enjoy. More details about gener-
work 30 is, the earphone 10 and the data source 20 may both       30   ating user play lists based on song ratings may be found in
transition automatically to the user's second highest priori-          published U.S. patent applications Pub. No. 2006/0212444,
tized infrastructure wireless network 30 at block 64. As               Pub. No. 2006/0206487, and Pub. No. 2006/0212442, and
shown by the loop with block 65, the earphone 10 and the               U.S. Pat. No. 7,003,515, which are incorporated herein by
data source 20 may continue to communicate via one of the              reference in their entirety.
user's prioritized infrastructure wireless networks 30 as long    35      In addition or alternatively, the user could log onto a web
as the infrastructure wireless network 30 is available. If the         site hosted by the host server 40 (or some other server) to
infrastructure wireless network becomes unavailable, the               view the approval/disapproval ratings that the user made via
process may return to block 61.                                        the button 11 on the earphone 10. The web site may provide
   If, however, no ad hoc wireless network and none of the             the user with the option of downloading the rated songs/
user's prioritized infrastructure wireless networks are avail-    40   audio files (for the host server 40 or some other server
able, the earphone 10 may transition automatically to con-             system) to their client computer device 50. The user could
nect to the host server 40 at block 66 (see FIG. 2D) using an          then have their earphone 10 connect to their client computer
available infrastructure wireless network 30. At block 67,             device 50 as a data source 20 via an ad hoc wireless network
the host server 40 may transmit an IP address to the earphone          24 (see FIG. 2A) or via an infrastructure wireless network
10 for one of the streaming digital audio content servers 70,     45   (see FIGS. 2B-2D) to listen to the downloaded songs. In
and at block 68 the earphone 10 may connect to the                     addition, the user could download the song files from their
streaming digital audio content server 70 using the received           client computer device 50 to their DAP and listen to the
IP address. At step 69, as long as the earphone 10 is                  downloaded song files from their DAP by using their DAP
connected to the streaming digital audio content server 70,            as the data source 20 in a similar marmer.
the earphone 10 may continue to communicate in this mode.         50      Another application of the headsets may be in vehicles
However, if the earphone 10 loses its connection to the                equipped with Wi-Fi or other wireless network connectivity.
digital audio content server 70, the process may return to             Published PCT application WO 2007/136620, which is
block 61 in one embodiment. As mentioned above, at block               incorporated herein by reference, discloses a wireless router
67, instead of sending an IP address for a streaming digital           for providing a Wi-Fi or other local wireless network for a
audio content server 70, the host server 40 may stream            55   vehicle, such as a car, truck, boat, bus, etc. In a vehicle
digital audio to the earphone 10. The user, when configuring           having a Wi-Fi or other local wireless network, the audio for
their earphone 10 preferences via the web site, may specify            other media systems in the vehicle could be broadcast over
and/or prioritize whether the host server 40 is to send IP             the vehicle's wireless network. For example, if the vehicle
addresses for the streaming digital audio content servers 70           comprises a DVD player, the audio from the DVD system
and/or whether the host server 40 is to stream audio to the       60   could be transmitted to the router and broadcast over the
earphone 10 itself.                                                    vehicle's network. Similarly, the audio from terrestrial radio
   In another embodiment, the earphone 10 may be pro-                  stations, a CD player, or an audio cassette player could be
grammed to transition automatically to the host server 40              broadcast over the vehicle's local wireless network. The
when the earphone 10 and the data source 20 are not in                 vehicle's passengers, equipped with the earphones 10, could
communication via the ad hoc wireless network 24. That is,        65   cycle through the various audio broadcasts (including the
in such an embodiment, the earphone 10 may not try to                  broadcasts from the vehicle's media system as well as
connect via a local infrastructure wireless network 30 with            broadcasts from the host server 40, for example) using a
         Case 6:20-cv-00665-ADA Document 1-5 Filed 07/22/20 Page 27 of 30


                                                     US 10,491,982 Bl
                              13                                                                      14
selection button 11 on the earphone 10. The vehicle may also             in communication with the at least one acoustic transducer
be equipped with a console or terminal, etc., through which              106 and the antenna 108. The transceiver circuit 100 is for
a passenger could mute all of the broadcasts for direct voice            receiving and transmitting wireless signals via the antenna
communications, for example.                                             108, and the transceiver circuit 100 is for outputting the
   As described above, the earphones 10 may also include a          5    electrical signal to the at least one acoustic transducer 106.
microphone 104, as shown in the example of FIG. 9. The                   The wireless transceiver circuit also comprises firmware,
headset 90 shown in FIG. 9 includes two earphones 10, both               which when executed by the transceiver circuit, causes the
of which may include a transceiver circuit 100 or only one               transceiver circuit to: (i) receive digital audio wirelessly
of which may include the transceiver circuit, as discussed               from a data source 20 via an ad hoc wireless network 24
above. The microphone 104 could be used to broadcast                10   when the data source 20 is in wireless communication range
communications from one earphone wearer to another ear-                  with the earphone 10 via the ad hoc wireless network 24; and
phone wearer. For example, one wearer could activate the                 (ii) when the data source 20 is not in wireless communica-
microphone by pressing a button 92 on the headset 90. The                tion range with the earphone 10 via the ad hoc wireless
headset 90 may then transmit a communication via an ad hoc               network 24, transition automatically to receive digital audio
wireless network 24 or other wireless network to a nearby           15   via an infrastructure wireless network 30.
recipient (or recipients) equipped with a headset 90 with a                 According to various implementations, the data source
transceiver circuit 100 in one or both of the earphones 10.              may comprise a portable digital audio player, such as an
When such communication is detected by the recipient's                   MP3 player, iPod, or laptop computer, or a nonportable
headset 90, the streaming audio received over the wireless               digital audio player, such as a personal computer. In addi-
network by the recipient's headset 90 may be muted, and the         20   tion, the transceiver circuit 100 may comprise: (i) a wireless
intercom channel may be routed to the transducer( s) of the              communication module 110 (such as a Wi-Fi or other
recipient's headset 90 for playing for the recipient. This               wireless communication protocol module); (ii) a processor
functionality may be valuable and useful where multiple                  unit 114 in communication with the wireless communication
wearers of the headsets 90 are in close proximity, such as on            module 110; (iii) a non-volatile memory unit 122 in com-
motorcycles, for example.                                           25   munication with the processor unit 114; and (iv) a volatile
   Another exemplary use of the earphones 10 is in a factory,            memory 120 unit in communication with the processor unit
warehouse, construction site, or other environment that                  114. The infrastructure wireless network may comprise a
might be noisy. Persons (e.g., workers) in the environment               WLAN. The transceiver circuit 100 may receive digital
could use the earphones 10 for protection from the surround-             audio from the data source 20 via the infrastructure wireless
ing noise of the environment. From a console or terminal, a         30   network 30 when the data source 20 is not in wireless
person (e.g., a supervisor) could select a particular recipient          communication range with the earphone 10 via the ad hoc
for a communication over the Wi-Fi network (or other local               wireless network 24. The transceiver circuit firmware, when
wireless network). The console or terminal may have but-                 executed by the transceiver circuit 100, may cause the
tons, dials, or switches, etc., for each user/recipient, or it           transceiver circuit 100 of the earphone 10 to transition
could have one button or dial through which the sender              35   automatically to a pre-set infrastructure wireless network 30
could cycle through the possible recipients. In addition, the            that the data source 20 transitions to when the data source 20
console or terminal could have a graphical user interface,               is not in wireless communication range with the earphone 10
through which the sender may select the desired recipient(s ).           via the ad hoc wireless network 24 and when the pre-set
   As mentioned above, the earphones 10 may comprise a                   infrastructure wireless network 30 is in range of both the
USB port. In one embodiment, as shown in FIG. 11, the user          40   earphone 10 and the data source 20. In addition, the trans-
may use an adapter 150 that connects to the USB port of                  ceiver circuit firmware, when executed by the transceiver
each earphone 10. The adapter 150 may also have a plug                   circuit 100, may cause the transceiver circuit 100 of the
connector 152, such as a 3.5 mm jack, which allows the user              earphone 10 to transmit data via the ad hoc wireless network
to connect the adapter 150 to devices having a correspond-               24 to the data source 20 regarding one or more infrastructure
ing port for the connector 152. When the earphones 10 detect        45   wireless networks 30 detected by the transceiver circuit 100
a connection via their USB interfaces in such a manner, the              when the earphone 10 and the data source 20 are commu-
Wi-Fi (or other wireless protocol) components may shut                   nicating via the ad hoc wireless network 24.
down or go into sleep mode, and the earphones 10 will route                 In addition, the transceiver circuit firmware, when
standard headphone level analog signals to the transducer(s)             executed by the transceiver circuit 100, may cause the
106. This may be convenient in environments where wire-             50   transceiver circuit 100 of the earphone 10 to connect to a
less communications are not permitted, such as airplanes,                host server 40 via an available infrastructure wireless net-
but where there is a convenient source of audio contact. For             work 30 when the data source 20 is not in wireless com-
example, the adapter 150 could plug into a person's DAP.                 munication range with the earphone 10 via the ad hoc
The DSP 118 of the earphone 10 may still be operational in               wireless network 24. The earphone 10 may receive stream-
such a non-wireless mode to provide noise cancellation and          55   ing digital audio from the host server 40 via the infrastruc-
any applicable equalization.                                             ture wireless network 30. In addition, the earphone 10 may
   The examples presented herein are intended to illustrate              receive a first network address for a first streaming digital
potential and specific implementations of the embodiments.               audio content server 70 from the host server 40 via the
It can be appreciated that the examples are intended primar-             infrastructure wireless network 30. In addition, the earphone
ily for purposes of illustration for those skilled in the art. No   60   10 may comprise a user control, such as button 11, dial,
particular aspect of the examples is/are intended to limit the           pressure switch, or other type of user control, that, when
scope of the described embodiments.                                      activated, causes the earphone 10 to transmit an electronic
   According to various embodiments, therefore, the present              request via the infrastructure wireless network 30 to the host
invention is directed to an earphone 10 that comprises a                 server 40 for a second network address for a second stream-
body 12, where the body 12 comprises: (i) at least one              65   ing digital audio content server 70.
acoustic transducer 106 for converting an electrical signal to              In other embodiments, the present invention is directed to
sound; (ii) an antenna 108; and (iii) a transceiver circuit 100          a system that comprises: (i) a data source 20 for wirelessly
         Case 6:20-cv-00665-ADA Document 1-5 Filed 07/22/20 Page 28 of 30


                                                     US 10,491,982 Bl
                              15                                                                      16
transm1ttmg streaming digital audio; and (ii) a wireless                 transition automatically to receive digital audio vrn the
earphone 10 that is in wireless communication with the data              infrastructure wireless network 30.
source 20. In yet other embodiments, the present invention                  In addition, according to various embodiments, the first
is directed to a communication system that comprises: (i) a              earphone 1 Oa may comprise a first data port and the second
host server 40; (ii) a first streaming digital audio content        5    earphone 10b may comprise a second data port. In addition,
server 70 that is connected to the host server 40 via a data             the headset may further comprise an adapter or dongle 150
network 42; and (iii) a wireless earphone 10 that is in                  connected to the first data port of the first earphone 10a and
communication with the host server 40 via a wireless                     to the second data port of the second earphone lOb, wherein
network 30. The host server 40 is programmed to transmit to              the adapter 150 comprises an output plug connector 152 for
                                                                    10   connecting to a remote device.
the earphone 10 a first network address for the first stream-
                                                                            In addition, according to other embodiments, the present
ing digital audio content server 70 on the data network 42.
                                                                         invention is directed to a method that comprises the steps of:
The host server 40 and the streaming digital audio content
                                                                         (i) receiving, by a wireless earphone, via an ad hoc wireless
server(s) 70 each may comprise one or more processor                     network, digital audio from a data source when the data
circuits and one or more memory circuits (e.g., ROM                 15   source is in wireless communication with the earphone via
circuits and/or RAM circuits).                                           the ad hoc wireless network; (ii) converting, by the wireless
   In yet another embodiment, the present invention is                   earphone, the digital audio to sound; and (iii) when the data
directed to a headset that comprises: (i) a first earphone 10a           source is not in wireless communication with the earphone,
that comprises one or more acoustic transducers lOb for                  transitioning automatically, by the earphone, to receive
converting a first electrical signal to sound; and (ii) a second    20   digital audio via an infrastructure wireless network.
earphone 10b, connected to the first earphone 10a, wherein                  In various implementations, the step of transitioning
the second earphone 10b comprises one or more acoustic                   automatically by the earphone to receive digital audio via an
transducers 10b for converting a second electrical signal to             infrastructure wireless network may comprises transitioning
sound. In one embodiment, the first earphone 10a com-                    automatically to receive digital audio from the data source
prises: (i) a first antenna 108; and (ii) a first transceiver       25   via an infrastructure wireless network when the data source
circuit 100 in communication with the one or more acoustic               is not in wireless communication range with the earphone
transducers 106 of the first earphone lOa and in communi-                via the ad hoc wireless network. In addition, the method may
cation with the first antenna 108. The first transceiver circuit         further comprise the step of receiving by the wireless
100 is for receiving and transmitting wireless signals via the           earphone from the data source via the ad hoc wireless
first antenna 108, and for outputting the first electrical signal   30   network data regarding one or more infrastructure wireless
to the one or more acoustic transducers 10b of the first                 networks detected by data source when the earphone and the
earphone lOa. The first transceiver circuit 100 also may                 data source are communicating via the ad hoc wireless
comprise firmware, which when executed by the first trans-               network.
ceiver circuit 100, causes the first transceiver circuit 100 to:            In addition, the step of transitioning automatically by the
(i) receive digital audio wirelessly from a data source 20 via      35   earphone to receive digital audio via an infrastructure wire-
an ad hoc wireless network 24 when the data source 20 is in              less network comprises may transitioning automatically to
wireless communication range with the first earphone 10a                 receive digital audio from a host sever via the infrastructure
via the ad hoc wireless network 24; and (ii) when the data               wireless network when the data source is not in wireless
source 20 is not in wireless communication range with the                communication range with the earphone via the ad hoc
first earphone 10a via the ad hoc wireless network 24,              40   wireless network. Additionally, the step of transitioning
transition automatically to receive digital audio via an                 automatically by the earphone to receive digital audio via an
infrastructure wireless network 30.                                      infrastructure wireless network may comprise: (i) receiving,
   In various implementations, the headset further may com-              by the wireless earphone via the infrastructure wireless
prise a head band 19 that is connected to the first and second           network, from a host server connected to the infrastructure
earphones 10. In addition, the headset 19 further may               45   wireless network, a network address for a streaming digital
comprise a microphone 104 having an output connected to                  audio content server; and (ii) connecting, by the wireless
the first transceiver circuit 100. In one embodiment, the first          earphone, to the streaming digital audio content server using
transceiver circuit 100 is for outputting the second electrical          the network address received from the host server.
signal to the one or more acoustic transducers 106 of the                   It is to be understood that the figures and descriptions of
second earphone 10b. In another embodiment, the second              50   the embodiments have been simplified to illustrate elements
earphone 10b comprises: (i) a second antenna 108; and (ii)               that are relevant for a clear understanding of the embodi-
a second transceiver circuit 100 in communication with the               ments, while eliminating, for purposes of clarity, other
one or more acoustic transducers 106 of the second earphone              elements. For example, certain operating system details for
10b and in communication with the second antenna 108. The                the various computer-related devices and systems are not
second transceiver circuit 100 is for receiving and transmit-       55   described herein. Those of ordinary skill in the art will
ting wireless signals via the second antenna 108, and for                recognize, however, that these and other elements may be
outputting the second electrical signal to the one or more               desirable in a typical processor or computer system. Because
acoustic transducers 106 of the second earphone lOb. The                 such elements are well known in the art and because they do
second transceiver circuit 100 may comprise firmware,                    not facilitate a better understanding of the embodiments, a
which when executed by the second transceiver circuit 100,          60   discussion of such elements is not provided herein.
causes the second transceiver circuit 100 to: (i) receive                   In general, it will be apparent to one of ordinary skill in
digital audio wirelessly from the data source 20 via the ad              the art that at least some of the embodiments described
hoc wireless network 24 when the data source 20 is in                    herein may be implemented in many different embodiments
wireless communication range with the second earphone                    of software, firmware and/or hardware. The software and
10b via the ad hoc wireless network 24; and (ii) when the           65   firmware code may be executed by a processor or any other
data source 20 is not in wireless communication range with               similar computing device. The software code or specialized
the second earphone lOb via the ad hoc wireless network 24,              control hardware that may be used to implement embodi-
         Case 6:20-cv-00665-ADA Document 1-5 Filed 07/22/20 Page 29 of 30


                                                   US 10,491,982 Bl
                             17                                                                     18
ments is not limiting. For example, embodiments described             skilled in the art with attainment of at least some of the
herein may be implemented in computer software using any              advantages. The disclosed embodiments are therefore
suitable computer software language type. Such software               intended to include all such modifications, alterations, and
may be stored on any type of suitable computer-readable               adaptations without departing from the scope of the embodi-
medium or media, such as, for example, a magnetic or             5    ments as set forth herein.
optical storage medium. The operation and behavior of the
embodiments may be described without specific reference to               What is claimed is:
specific software code or specialized hardware components.               1. A system comprising:
The absence of such specific references is feasible, because             headphones comprising a pair of first and second wireless
it is clearly understood that artisans of ordinary skill would   10         earphones to be worn simultaneously by a user,
be able to design software and control hardware to imple-                   wherein the first and second earphones are separate
ment the embodiments based on the present description with                  such that when the headphones are worn by the user,
no more than reasonable effort and without undue experi-                    the first and second earphones are not physically con-
mentation.                                                                  nected, wherein each of the first and second earphones
    Moreover, the processes associated with the present          15         comprises:
embodiments may be executed by progranmiable equip-                         a body portion that comprises:
ment, such as computers or computer systems and/or pro-                        a wireless communication circuit for receiving and
cessors. Software that may cause programmable equipment                           transmitting wireless signals;
to execute processes may be stored in any storage device,                      a processor circuit in communication with the wire-
such as, for example, a computer system (nonvolatile)            20               less communication circuit; and
memory, an optical disk, magnetic tape, or magnetic disk.                      an ear canal portion that is inserted into an ear of the
Furthermore, at least some of the processes may be pro-                           user when worn by the user; and
grammed when the computer system is manufactured or                            at least one acoustic transducer connected to the
stored on various types of computer-readable media.                               processor circuit; and
    A "computer," "computer system," "host," "host server,"      25         an elongated portion that extends away from the body
"server," or "processor" may be, for example and without                       portion such that the elongated portion extends
limitation, a processor, microcomputer, minicomputer,                          downwardly when the ear canal portion is inserted in
server, mainframe, laptop, personal data assistant (PDA),                      the ear of the user;
wireless e-mail device, cellular phone, pager, processor, fax               a microphone connected to the processor circuit and for
machine, scanner, or any other progranmiable device con-         30            picking up utterances of a user of the headphones;
figured to transmit and/or receive data over a network. Such                an antenna connected to the wireless communication
components may comprise: one or more processor circuits;                       circuit; and
and one more memory circuits, including ROM circuits and                    a rechargeable power source; and
RAM circuits. Computer systems and computer-based                        a mobile, digital audio player that stores digital audio
devices disclosed herein may include memory for storing          35         content and that comprises a wireless transceiver for
certain software applications used in obtaining, processing,                transmitting digital audio content to the headphones via
and communicating information. It can be appreciated that                   Bluetooth wireless communication links, such that each
such memory may be internal or external with respect to                     earphone receives and plays audio content received
operation of the disclosed embodiments. The memory may                      wirelessly via the Bluetooth wireless communication
also include any means for storing software, including a hard    40         links from the mobile, digital audio player.
disk, an optical disk, floppy disk, ROM (read only memory),              2. The system of claim 1, further comprising a docking
RAM (random access memory), PROM (programmable                        station for holding at least the first wireless earphone,
ROM), EEPROM (electrically erasable PROM) and/or other                wherein the docking station comprises a power cable for
computer-readable media.                                              connecting to an external device for charging the at least the
    In various embodiments disclosed herein, a single com-       45   first wireless earphone when the docking station is con-
ponent may be replaced by multiple components and mul-                nected to the external device via the power cable.
tiple components may be replaced by a single component to                3. The system of claim 1, wherein:
perform a given function or functions. Except where such                 in a first operational mode, the pair of first and second
substitution would not be operative, such substitution is                   earphones play audio content stored on the mobile,
within the intended scope of the embodiments. Any servers        50         digital audio player and transmitted to the first and
described herein, such as the host server 40, for example,                  second earphones from the mobile, digital audio player
may be replaced by a "server farm" or other grouping of                     via the Bluetooth wireless communication links; and
networked servers (such as server blades) that are located               in a second operational mode, the pair of first and second
and configured for cooperative functions. It can be appre-                  earphones play audio content streamed from a remote
ciated that a server farm may serve to distribute workload       55         network server.
between/among individual components of the farm and may                  4. The system of claim 1, wherein the processor circuit of
expedite computing processes by harnessing the collective             the first earphone is for, upon activation of a user control of
and cooperative power of multiple servers. Such server                the headphones, initiating transmission of a request to a
farms may employ load-balancing software that accom-                  remote network server that is remote from the mobile, digital
plishes tasks such as, for example, tracking demand for          60   audio player and in communication with the mobile, digital
processing power from different machines, prioritizing and            audio player via a data communication network.
scheduling tasks based on network demand and/or providing                5. The system of claim 4, wherein the processor circuit of
backup contingency in the event of component failure or               the first earphone is further for receiving a response to the
reduction in operability.                                             request.
    While various embodiments have been described herein,        65      6. The headphones of claim 5, wherein:
it should be apparent that various modifications, alterations,           the mobile digital audio player is a first digital audio
and adaptations to those embodiments may occur to persons                   source;
         Case 6:20-cv-00665-ADA Document 1-5 Filed 07/22/20 Page 30 of 30


                                                     US 10,491,982 Bl
                              19                                                                     20
   the system further comprises a second digital audio player             13. The headphones of claim 12, wherein each of the first
      that is different from the first digital audio player; and        and second earphones comprises a buffer for caching the
   the headphones transition to play digital audio content              audio content received by the earphone prior to being played
      received wirelessly from the second digital audio                 by the at least one acoustic transducer of the earphone.
      source via a second wireless communication link based        5      14. The system of claim 1, wherein the processor circuits
      on, at least in part, a signal strength for the second            of the headphones are configured to receive firmware
      wireless communication link.                                      upgrades pushed from a remote network server.
   7. The headphones of claim 6, wherein the processor
                                                                          15. The system of claim 1, wherein the processor circuit
circuits of the headphones are configured to receive firm-
                                                                        of the first earphone is configured to:
ware upgrades pushed from a remote network server.                 10
   8. The headphones of claim 6, wherein each of the first                process audible utterances by the user picked by the
and second earphones comprises a buffer for caching the                     microphone in response to activation of the microphone
audio content received by the earphone prior to being played                by the user; and
by the at least one acoustic transducer of the earphone.                  transmit a communication based on the audible utterances
   9. The system of claim 8, wherein the processor circuits        15        via the Bluetooth wireless communication links.
of the headphones are configured to receive firmware                      16. The system of claim 1, wherein the rechargeable
upgrades pushed from a remote network server.                           power source comprises a wirelessly chargeable circuit
   10. The headphones of claim 9, wherein the processor
                                                                        component.
circuit of each of the first and second earphones comprises:
   a digital signal processor that provides a sound quality        20     17. The system of claim 1, wherein the rechargeable
      enhancement for the audio content played by the at                power source comprises a passive, wireless rechargeable
      least one acoustic transducers of the earphone; and               power source.
   a baseband processor circuit that is in communication                   18. The system of claim 1, wherein each of the first and
      with the wireless communication circuit of the ear-               second earphones comprises a buffer for caching the audio
      phone.                                                       25   content received by the earphone prior to being played by
   11. The system of claim 1, wherein:                                  the at least one acoustic transducer of the earphone.
   the mobile digital audio player is a first digital audio                19. The headphones of claim 1, wherein the processor
      source;                                                           circuit of each of the first and second earphones comprises
   the system further comprises a second digital audio player           a digital signal processor that provides a sound quality
      that is different from the first digital audio player; and   30   enhancement for the audio content played by the at least one
   the headphones transition to play digital audio content              acoustic transducers of the earphone.
      received wirelessly from the second digital audio
      source via a second wireless communication link based                20. The headphones of claim 19, wherein the processor
      on, at least in part, a signal strength for the second            circuit of each of the first and second earphones further
      wireless communication link.                                 35
                                                                        comprises a baseband processor circuit that is in communi-
                                                                        cation with the wireless communication circuit of the ear-
   12. The headphones of claim 11, wherein the processor
circuits of the headphones are configured to receive firm-              phone.
ware upgrades pushed from a remote network server.                                           *   *   *    *   *
